Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that “The ‘678 reference does not teach, suggest or disclose the following claim limitations: (1) an ethanolic solution having 10-20% w/w phospholipid, 75-89% w/w ethanol, and 1-5% w/w water; (2) phosphatidylcholine (PC) being at least 50% of the phospholipid total of the ethanolic solution; (3) ethanol as the required solvent for ethanolic solution, (4) nano-encapsulated Cannabis sativa-derived substances; (5) a concentration range in the first CBD-ethanolic solution from 1 part CBD to 10 parts of the first quantity of ethanolic solution up to 10 parts CBD to 1 part of the first quantity of ethanolic solution (w/w); or (6) a concentration of 0.01% to 1.0% w/w of nano-encapsulated CBD in the phospholipid vesicles”. The arguments are considered to be persuasive and places the application in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617